      Case 2:20-cv-00244-MHT-CSC Document 11 Filed 11/16/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CARLOS CAREY,                         )
                                      )
        Plaintiff,                    )
                                      )          CIVIL ACTION NO.
        v.                            )            2:20cv244-MHT
                                      )                 (WO)
ADOC DIRECTOR OF CENTRAL              )
RECORDS, et al.,                      )
                                      )
        Defendants.                   )

                                   JUDGMENT

      In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

      (1) The           United      States       Magistrate       Judge's

recommendation (doc. no. 5) is withdrawn.

      (2) Plaintiff’s motion to reconsider (doc. no. 9)

the denial of his motion to amend is denied, except to

the     extent     plaintiff       seeks     reconsideration      of      the

denial of his request in the original motion to amend

(doc.        no.   6)    to      dismiss   his    original      complaint

voluntarily.
   Case 2:20-cv-00244-MHT-CSC Document 11 Filed 11/16/20 Page 2 of 2




    (3) Plaintiff’s          complaint      (doc.      no.     1)      is

voluntarily     dismissed      without     prejudice     pursuant      to

Federal Rule of Civil Procedure 41(a)(A)(i).

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final     judgment

pursuant   to   Rule    58   of    the   Federal    Rules    of     Civil

Procedure.

    This case is closed.

    DONE, this the 16th day of November, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                   2
